IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2008-CA-01763-SCT

DR. CHARLES HALL, JANET H. CLARK,
BEATRICE LANGSTON BERRY, KATE SHARP,
BELINDA BOOZER, WILLIAM MURPHY, CAROL
MURPHY, STEVE HANNEKE, MARY ELLEN
MARTIN, MARY S. GODBOLD, BOBBY J.
STOKES, KEVIN CAMP, GARY E. PAYNE, MARIA
ROSA GUTIERREZ, DENISE MICHELLE
WILSON, MARY BISHOFF, JOHN AUSTIN
EVANS, MEL EVANS, LARRY STOWE, PAIGE
STOWE AND KIM H. LOPER

v.

THE CITY OF RIDGELAND, MISSISSIPPI,
MADISON COUNTY LAND COMPANY, LLC,
SOUTHERN FARM BUREAU BROKERAGE
COMPANY, INC., BAILEY-MADISON, LLC, 200
RENAISSANCE, LLC, 100 RENAISSANCE, LLC
AND RENAISSANCE AT COLONY PARK, LLC


DATE OF JUDGMENT:              09/22/2008
TRIAL JUDGE:                   HON. SAMAC S. RICHARDSON
COURT FROM WHICH APPEALED:     MADISON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:      STEVEN H. SMITH
ATTORNEYS FOR APPELLEES:       JERRY L. MILLS
                               JAMES H. GABRIEL
                               DONALD JAMES BLACKWOOD, JR
                               JAMES A. PEDEN, JR.
                               GLENN GATES TAYLOR
                               LINDSEY M. TURK
NATURE OF THE CASE:            CIVIL - OTHER
DISPOSITION:                   ON DIRECT APPEAL AND CROSS-
                               APPEAL: AFFIRMED – 06/10/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

     BEFORE GRAVES, P.J., LAMAR AND KITCHENS, JJ.
       GRAVES, PRESIDING JUSTICE, FOR THE COURT:

¶1.    This appeal regards the legality of an ordinance issued by the City of Ridgeland on

October 10, 2007 (“the October 10, 2007, Ordinance”), to allow developers to construct a

thirteen-story office building along Interstate 55, on the northeast corner of the nearly

seventy-six-acre commercial development called Renaissance at Colony Park, located in

Ridgeland, Mississippi. A group of Ridgeland residents who live near Renaissance at

Colony Park (“the Protestants”) appealed the City’s decision approving construction of the

building to the Circuit Court of Madison County. The developers of the building (“the

Developers”) intervened in the lawsuit (which initially named only the City of Ridgeland as

an appellee) and filed two motions to dismiss, challenging the Protestants’ standing to sue.

The circuit court denied the Developers’ motions to dismiss, but affirmed the City of

Ridgeland’s decision to allow construction of the building, finding that the decision was not

arbitrary or capricious and was supported by substantial evidence.

¶2.    On appeal to this Court, the Protestants contest the circuit court’s ruling regarding the

legality of the October 10, 2007, Ordinance. The Developers, as appellees/cross-appellants,

contest the circuit court’s denial of their motions to dismiss. We find that the Protestants

have standing, but affirm the circuit court’s finding in favor of the City of Ridgeland and the

Developers.

                        FACTS AND PROCEDURAL HISTORY

¶3.    On August 16, 2007, Madison County Land Company, LLC, Southern Farm Bureau

Brokerage Company, Inc., and Bailey-Madison, LLC (hereinafter collectively referred to as

                                               2
“the Bailey Companies” or “the Developers”) filed a petition with the City of Ridgeland

requesting a conditional use permit (also known as a special exception) and a variance to

enable them to construct “an office building not to exceed 17 stories in height, including

three levels of parking space and up to 14 stories of office space.” The Developers also

requested a variance “from certain front yard setback requirements for the structured parking

deck at the northwest corner of the office building.” The office building, which has since

been constructed, is known as 200 Renaissance.

¶4.    The real property upon which the building has been constructed is 4.5241 acres of

land, located at the southwest corner of the intersection of Interstate Highway 55 and Steed

Road, in Ridgeland, Mississippi. This property is located at the northeast corner of the

75.921-acre tract generally referred to as Renaissance at Colony Park, designed to include

professional office buildings, a hotel, restaurants, and a retail commercial area.1

¶5.    The eastern portion of the subject property lies along the western right-of-way of

Interstate Highway 55, and is zoned C-4 Highway Commercial District. A small portion of


       1
           The Developers describe Renaissance at Colony Park as follows:

               Renaissance at Colony Park comprises 75.9 acres of land and is part of the
       $500 million Colony Park Development between Highland Colony Parkway and
       Interstate 55. All of the 75.9 acres that make up Renaissance at Colony Park are
       owned by subsidiaries or affiliated entities of the H.C. Bailey Companies, with the
       exception of two parcels owned by BankPlus and Hyatt Place Hotel, which parcels
       were formerly owned by subsidiaries or affiliated entities of the H.C. Bailey
       Companies. Renaissance at Colony Park has been carefully designed to integrate
       professional office buildings, a hotel, restaurants, and high-end retail shopping.
       Renaissance at Colony Park opened in March 2008. It is, or will become, the
       premier mixed-use development (office and retail) in Mississippi, if not in the entire
       Deep South.

                                                 3
the subject property, on the western side, is zoned C-3 Commercial District. Professional

offices to a maximum height of four stories are automatically permitted in the C-4 Highway

Commercial District. If a developer wishes to build a building exceeding four stories or

forty-eight feet in a C-4 Highway Commercial District, the developer can apply under

Section 440.03.H of the Zoning Ordinance of the City of Ridgeland (hereinafter referred to

as “Ridgeland’s Ordinance”) for a conditional use permit. If a developer wishes to build in

excess of four stories or 48 feet in a C-3 Commercial District, the developer must apply for

a variance; Ridgeland’s Ordinance does not provide for a conditional use regarding height

in a C-3 District.

¶6.     Both the C-4 and C-3 portions of the property have a minimum front-yard setback

requirement of thirty feet. Because the northwest corner of the proposed 200 Renaissance

development will come within the front-yard setback requirement, the Developers sought a

variance from this requirement. Notably, the encroachment into the setback area is located

on a portion of the property that borders the 100 Renaissance building, which is owned by

an entity affiliated with the Developers, which has no objection to the setback variance.

¶7.     The proposed building will house the offices of Butler, Snow, O’Mara, Stevens &

Cannada, PLLC, Horne CPA Group, and the regional corporate headquarters of Regions

Bank.

¶8.     On September 10, 2007, a hearing regarding the proposed 200 Renaissance

development took place before Ridgeland’s Planning and Zoning Commission. The Zoning

Board listened to a presentation of the Developers’ petition, which emphasized that the

                                             4
petition was consistent with the policies of the Comprehensive Plan of the City of

Ridgeland,2 and which pointed out that conditional uses previously had been approved in the

area to permit the construction of other structures that exceed four stories, including a replica

of the Washington Monument to a height of 190 feet; 300 Renaissance (the Cellular South

building) to a height of eight stories; and the Hyatt Place Hotel to a height of six stories.3




       2
           The Developers explained that the petition was consistent with the policies of the
Comprehensive Plan of the City of Ridgeland, including Policy 54, calling for the employment of
variances, special-use permits, and other flexible zoning techniques; Policy 29.2, encouraging the
location of regional shopping centers along highways; Policy 29.4, allowing office uses in all
commercial districts and encouraging office parks and office districts along highways; Policy 29.
5, encouraging mixed-use districts, including office and retail space along major streets and
interstate highways; and Policy 33, encouraging a mix of high-quality retail and office development
on Highland Colony Parkway.
       3
         The Protestants, on the other hand, argue that the 200 Renaissance building presents a stark
contrast to the Ridgeland landscape, stating:

               At the time of the City’s actions and Decisions to approve the variance and
       conditional use(s) for the 200 Renaissance Development, there were 73 commercial
       office buildings already located on or adjacent to the Highland Colony Parkway
       within the City of Ridgeland city limits. Of the 73 office buildings located on the
       Highland Colony Parkway, 72 buildings were four stories or less; with only the
       Cellular South building a/k/a 300 Renaissance (another H.C. Bailey-related company
       development) being taller than four stories. . . .

In addition, the Protestants’ Reply Brief argues that:

       [t]he other buildings pointed out by [the Developers] as examples of other tall
       buildings as precedent (Brief of Appellees/Cross-Appellants, p. 13-14) are legally
       distinguishable: (a) “the replica of the Washington Monument” is a cell tower,
       exempt from height regulations pursuant to Article III, Section 31.07 of Ridgeland’s
       Ordinances; (b) 300 Renaissance is in a distinct zoning district, C-2, and provides no
       precedent for the 200 Renaissance construction in C-3 and C-4 zoning districts; [(]c)
       the Hyatt Place Hotel, Renaissance Clock Tower, and Embassy Suites Hotel were
       permitted after the subject 200 Renaissance Development was illegally allowed . .
       ..

                                                 5
The Developers also called the following experts to testify: an architect involved in the

design of 200 Renaissance, who testified regarding the building’s aesthetics and the

building’s contribution to sustainable development; a professional surveyor, who testified

regarding the building’s proximity to outlying neighborhoods and who concluded that the

building would not invade homeowners’ privacy; a public-finance consultant, who testified

regarding the economic benefit to the community from the operation of the building; an

appraiser and expert in property valuation, who testified that the building would increase

property values and would extend the economic life of the surrounding residential areas; and

a professional traffic engineer, who testified that, with the ongoing road network changes,

the road system would adequately handle any increase in traffic. In addition, the Zoning

Board heard testimony from citizens who supported the petition and citizens who opposed

it. At the end of the nearly four-hour hearing, no board member’s motion, either for or

against the petition, was seconded, so the Zoning Board decided it had reached an impasse

and would forward all the information gathered at the hearing to the Mayor and Board of

Alderman as the Zoning Board’s “recommendation.”

¶9.    Following the hearing before the Zoning Board, the Developers made two

amendments to their petition. The first amendment, submitted on September 11, 2007,

explained that, as orally announced at the hearing before the Zoning Board the previous day,

the Developers were amending their original petition to reduce the requested height of the

building to thirteen stories. The Developers continued to seek a variance from the setback

requirements.

                                             6
¶10.   The second amendment, submitted on September 14, 2007, explained that the

Developers had determined that the 200 Renaissance building would be located only on the

portion of the subject property zoned C-4 Highway Commercial District, not on the portion

of the subject property zoned C-3 Convenience Commercial District. Therefore, in the

second amendment, the Developers dismissed their request for a height variance, which

would have been necessary if the building had been located in whole or in part in the C-3

district. In sum, in regard to height, the Developers sought only a conditional use permit to

construct a thirteen-story office building on the portion of the subject property zoned C-4

(and not the property zoned C-3).

¶11.   The second amended complaint also addressed the issue of the Maximum Floor Area

Ratio (“FAR”), explaining that the Developers had been told by responsible City of

Ridgeland officials that the Ridgeland Ordinance’s Section 440.04.E’s FAR dimensional

requirements would not apply, should a conditional use be granted to build in excess of four

stories. Further, the second amendment stated that, if the Mayor and Board of Alderman

were to find that Section 440.04.E does apply, then the Developers would request a variance

from 440.04.E’s requirements. The second amendment noted that the Developers continued

to seek a variance from certain setback requirements. In addition, it declared that the petition

was consistent with policies of the Comprehensive Plan of the City of Ridgeland.

¶12.   Upon an appeal by the Protestants (who were aggrieved by the Zoning Board’s lack

of recommendation to deny the petition), on October 10, 2007, a hearing regarding the 200

Renaissance development took place before Ridgeland’s Mayor and Board of Aldermen. At

                                               7
the end of the six-and-a-half-hour hearing, at which additional documentary evidence and

testimony from both proponents and opponents of the Developers’ petition was presented,

the Board of Alderman voted, four-to-three, to approve the petition, as twice amended.

¶13.   On October 10, 2007, the Mayor approved an ordinance (hereinafter “the October 10,

2007, Ordinance”) granting the conditional use and variance requested in the petition (as

amended). The October 10, 2007, Ordinance lists the following findings of fact:

       1.    The conditional use is in conformity with the city’s Comprehensive
             Plan generally or the Land Use Plan specifically; and with the purpose,
             intent and applicable standards of the City of Ridgeland Zoning
             Regulation Ordinance of February 6, 2001 (hereinafter “Ordinance”).
       2.    The proposed conditional use is designated by the Ordinance as a
             conditional use in the zoning district in which the property in question
             is located.
       3.    The proposed conditional use will comply with all applicable
             regulations in the zoning district in which the property in question is
             located. That the building is entirely within a C-4 zone.
       4.    The proposed use will comply with all special regulations established
             by the Ordinance for such conditional use.
       5.    The establishment of maintenance of the conditional use is not
             detrimental to the public health, safety, or general welfare.
       6.    The conditional use is located, designed, maintained, and operated to
             be compatible with the existing or intended character of the zoning
             district.
       7.    The conditional use will not depreciate property values.
       8.    The conditional use is not hazardous, detrimental, or disturbing to
             present surrounding land uses due to noise, glare, smoke, dust, odor,
             fumes, water pollution, erosion, vibration, electrical interference, or
             other nuisance. Concerns have been raised as to the appearance of the
             building. As a condition of approval, modifications to the exterior skin
             of the building are required to bring the building more into conformity
             with the rest of the Renaissance development. Final design shall be
             subject to the architectural review process of the City of Ridgeland.
       9.    The conditional use will generate only minimal vehicular traffic on
             local streets and will not create traffic congestions, unsafe access, or
             parking needs that will cause inconvenience to the adjoining properties.

                                            8
       10.    The conditional use is served adequately by essential public services
              such as streets, police, fire protection, utilities, schools, and parks.
       11.    The conditional use will not create excessive additional requirements
              at public cost for public facilities and services and is not detrimental to
              the economic welfare of the city.
       12.    The conditional use will preserve and incorporate the site’s important
              natural and scenic features into the development design.
       13.    The conditional use will cause minimal adverse environmental effects.
       14.    No conditions imposed on a special use as a result of this ordinance are
              so unreasonably difficult as to preclude development of the use.
       15.    No additional information is requirement by the Zoning Administrator
              or Building Official.

Ridgeland, Miss., Ordinance of the Mayor and Board of Aldermen of the City of Ridgeland,

Madison County, Mississippi, Approving and Granting Special Exception and Conditional

Use Permit and a Dimensional Variance for Property Located at the Renaissance at Colony

Park, City of Ridgeland, Madison County, Mississippi (October 10, 2007) at 4-5.

¶14.   The October 10, 2007, Ordinance also states that the following are found and

determined:

       . . . [T]he granting of the requested Special Exception and Conditional Use will
       not adversely affect the public interest.
       . . . [T]he Petitioner has complied with the specific rules and requirements
       governing individual special uses and [] there has been satisfactory provision
       and arrangement for the applicable site design related standards of Section
       600.09.E of the City of Ridgeland Zoning Regulations Ordinance of February
       6, 2001.
       . . . [S]atisfactory provision and arrangement has been made by Petitioner
       concerning all the requirements found in Section 600.09.K of the City of
       Ridgeland Zoning Regulations Ordinance of February 6, 2001.
       . . . [T]he conditions precedent to the granting of the Special Exception and
       Conditional Use Permit in regard to the herein described property as required
       in Section 600.09 of the City of Ridgeland Zoning Regulations Ordinance of
       February 6, 2001, exist, and have been satisfied, and the granting of the
       Special Exception and Conditional Use Permit for the purpose of constructing
       a thirteen (13) story office building on the property should be granted.

                                               9
Id. at 5-6. The Ordinance then goes on to grant the Developers a conditional use permit

(special exception) to construct and operate a thirteen-story office building, and a variance

“to reduce the required front yard from thirty (30) feet to no less than fifteen (15) feet.” Id.

at 6.

¶15.    On October 19, 2007, the Protestants filed their Notice of Appeal and Intent to File

Bill of Exceptions with the Madison County Circuit Court. In the Notice of Appeal, the

Protestants explained that they were appealing “Individually and as Landowners, Residents,

Taxpayers, and Interested Citizens of the City of Ridgeland, Mississippi, and for and on

behalf of those similarly situated persons comprising Z.O.N.E., (Zone Ordinances Need

Enforcement).” The Protestants live in residential areas and/or subdivisions located near

(approximately one-quarter to one-and-one-half miles away from 4 ) the subject property.

Collectively, they are residents in residential subdivisions including but not limited to (1)

Canterbury, (2) Windrush, (3) Dinsmor, (4) Rolling Meadows, (5) Olde Towne, (6)

Cottonwood, and (7) Bridgewater, as well as in non-subdivided areas to the east of the

subject property (east of Interstate 55) and toward the center of Ridgeland.


        4
         The Developers state the following regarding the distance between the subject property and
the Protestants’ homes:

                 The lot of Belinda Boozer, the Protestant who lives closest to the subject
        property . . . is actually 1,632 feet, or .31 miles, from the 200 Renaissance Building.
        . . . The existing eight-story 300 Renaissance Building (Cellular South Building),
        which was constructed pursuant to a Special Exception (Conditional Use Permit)
        granted in 2005, blocks the view of the 200 Renaissance Building from the Boozer
        lot. The lot of Mary Bishop, the Protestant who lives the greatest distance from the
        subject property . . . is 11,086 feet, or 2.10 miles, from the 200 Renaissance Building.
        ...

                                                  10
¶16.   The Protestants named only the City of Ridgeland as an appellee, but the Developers

moved to intervene on November 13, 2007, and the circuit court approved the intervention

on August 1, 2008.

¶17.   The Protestants submitted a Bill of Exceptions (unsigned by the Mayor), which was

filed on January 4, 2008. The Mayor and Board filed a Corrected Bill of Exceptions (signed

by the Mayor) on February 5, 2008.

¶18.   On June 20, 2008, the Developers filed a motion to dismiss the appeal for lack of

standing by the individual Protestants, as well as a motion to dismiss what the Developers

refer to as the class-action and unincorporated-association aspects of the appeal. The circuit

court orally denied the two motions after conducting a public hearing on August 11, 2008,

and entered a formal Order denying the motions on August 21, 2008. The trial judge,

anticipating that this matter ultimately would be appealed to this Court, noted that he was

denying the two motions to dismiss so as to avoid the possibility that there might be multiple

appeals to this Court (i.e., to avoid the matter being remanded to him by this Court for a

decision on the merits).

¶19.   The circuit court ultimately entered an Order dated September 17, 2008, and a

Corrected Order dated September 22, 2008, affirming the decision of the Mayor and Board

of Aldermen, which had granted the Developers’ requested conditional use and variance.

The circuit court Order found:

              [T]he issues presented by The Bailey Companies[’] petition to allow the
       special exception to construct a 13 story office building and a dimensional
       variance to reduce the setback line [are] fairly debatable, and . . . the record

                                             11
       contains no evidence that the decision to grant the petition was arbitrary,
       capricious, discriminatory, illegal or unsupported by substantial evidence, and
       . . . the decision of the Board should be affirmed. The Mayor and the Board
       of Aldermen are better situated than an appellate court to determine the zoning
       needs of their city and where the decision is not clearly arbitrary, capricious,
       or unsupported by substantial evidence, and the issues fairly debatable, this
       court declines to substitute its judgment for that of the local governing body.

¶20.   On October 16, 2008, the Protestants (now consisting of ten fewer individuals) filed

a notice of appeal for the purpose of appealing the circuit court’s ruling to this Court. On

October 27, 2008, six Bailey Companies filed a notice of cross-appeal in regard to the Order

dated August 21, 2008, denying their two motions to dismiss based on standing. The briefs

submitted to this Court consist not only of those filed by the appellants/Protestants,

appellees/cross-appellants/developers, and appellees/City of Ridgeland, but also two amicus

curiae briefs: one from the tenants of the 200 Renaissance building (Horne LLP, Regions

Bank, and Butler, Snow, O’Mara, Stevens, & Cannada, PLLC) and one from a group of

private citizens and local businesses who support the decision of the City of Ridgeland.

                                       DISCUSSION

I. Whether the Protestants Have Standing.

¶21.   The Developers argue that the circuit court should have granted their motion to

dismiss the appeal for lack of standing by the individual Protestants, and their motion to

dismiss the class-action and unincorporated-association aspects of the appeal.

¶22.   The Developers argue that the individual Protestants lack standing because none of

them owns the subject property, none of them owns land adjacent to or adjoining the subject

property, and none of them owns land located within 160 feet of the subject property, the

                                             12
160-foot distance being the distance mentioned in Mississippi Code Section 17-1-17.5

Section 17-1-17 provides that, if the owners of twenty percent or more of the lots located

within 160 feet of the subject property protest a proposed zoning change, such change shall

become effective only upon the favorable vote of three-fifths of the members of the local

governing authority who are not required to recuse themselves. Miss. Code. Ann. § 17-1-17

(Rev. 2003). Section 17-1-17 is not applicable to the instant case, and it does not state that

owners of lots located more than 160 feet away from the subject property lack standing.

¶23.   “‘Standing’ is a jurisdictional issue which may be raised by any party or the Court at

any time.” In the Matter of the Enlargement and Extension of the Municipal Boundaries

of the City of Horn Lake, 822 So. 2d 253, 255 (Miss. 2002) (quoting City of Madison v.

Bryan, 763 So. 2d 162, 166 (Miss. 2000)). This Court reviews questions of standing de

novo. Gartrell v. Gartrell, 2009 WL 4844377, at *3 (Miss. Dec. 17, 2009).

¶24.   In recent cases such as Burgess v. City of Gulfport and Ball v. Mayor and Board of

Aldermen of City of Natchez, this Court has set forth what is required for a party to have

standing to bring a civil action:

               It is well settled that “Mississippi’s standing requirements are quite
       liberal.” This Court has explained that while federal courts adhere to a
       stringent definition of standing, limited by Art. 3, § 2 of the United States
       Constitution to a review of actual cases and controversies, the Mississippi
       Constitution contains no such restrictive language. Therefore, this Court has
       been “more permissive in granting standing to parties who seek review of
       governmental actions.” In Mississippi, parties have standing to sue “when


       5
         Cross-appellants also explain that the “160-foot distance appears in the notice provisions
of the zoning ordinances of most Mississippi municipalities, including the City of Ridgeland.”

                                                13
       they assert a colorable interest in the subject matter of the litigation[6 ] or
       experience an adverse effect from the conduct of the defendant, or as otherwise
       provided by law.”

Burgess v. City of Gulfport, 814 So. 2d 149, 152-53 (Miss. 2002) (quoting State v. Quitman

County, 807 So. 2d 401, 405 (Miss. 2001)). See also Ball v. Mayor and Bd. of Aldermen

of City of Natchez, 983 So. 2d 295, 301 (Miss. 2008) (citing Burgess, 814 So. 2d at 150-53).

Further, for a plaintiff to establish standing on grounds of experiencing an adverse effect

from the conduct of the defendant/appellee, the adverse effect experienced must be different

from the adverse effect experienced by the general public. Burgess, 814 So. 2d at 153. See

also City of Madison v. Bryan, 763 So. 2d 162, 166 (Miss. 2000).

¶25.   In Burgess – a case in which City of Gulfport residents challenged the Gulfport City

Council’s decision to accept the recommendation of the Planning Commission to issue a tree-

removal permit to condominium developers – this Court explained:

               We must determine whether the residents have asserted a colorable
       interest in the subject matter of the litigation or experienced an adverse effect
       different from the general public. They clearly do not own the property in
       question. Neither have they alleged that they own the land around the property
       in question, or that the land has been affected in an adverse manner. . . . Miss.
       Code Ann. § 11-51-75 [the statute pursuant to which the plaintiffs in Burgess
       and in the instant case appeal] outlines the proper procedure to appeal when
       someone is aggrieved by a decision of a municipality. It does not in any way
       confer standing. The residents do not have a colorable interest in the subject
       matter of the litigation. Neither have they experienced adverse effects
       different from the general public. Further, the mere fact that they reside in the
       City is not sufficient to confer standing. They, therefore, have no standing.


       6
         This Court has noted that “‘[c]olorable,’ when used to describe a claim or action, means
‘appearing to be true, valid, or right.’” Schmidt v. Catholic Diocese of Biloxi, 18 So. 3d 814, 827
n.13 (Miss. 2009).

                                                14
Burgess, 814 So. 2d at 150, 153.

¶26.   Applying the same standing requirements to the facts in Ball – a case in which City

of Natchez residents brought challenges regarding the City’s sale of surplus land to a

condominium developer – this Court found that the appellants did have standing. Ball, 983
So. 2d at 297-98, 301. The Ball court reasoned that standing existed because: “the appellants

were property owners in the City”; “their property was located near the [subject property]”;

and they “alleged that the [development] project would adversely impact their properties.”

Id. at 301.

¶27.   The facts in the instant case are more similar to the facts in Ball than those in Burgess,

in that the Protestants own property in the City of Ridgeland; their property is located near

the subject property (200 Renaissance); and they allege that the 200 Renaissance

development will adversely impact them, their properties, and their use and enjoyment of

their properties. Further, the 200 Renaissance development will impact the Protestants and

other residents who live near 200 Renaissance in a different manner than it will affect other

Ridgeland residents and the general public. The Protestants claim that “the 200 Renaissance

Development constitutes an enormous use/enjoyment and aesthetic impediment to the

[Protestants’] views from their home, as well as a material encroachment upon their

residential privacy.” They contend that the negative impact of the height and “after-dark,

light-pollution” of the Cellular South building, located at 300 Renaissance (situated on

property bordering the 200 Renaissance property to the southwest) “will be materially

worsened by 200 Renaissance at a height of 80.6 feet taller than 300 Renaissance.” In

                                              15
addition to the alleged impact from the height of and light from 200 Renaissance, the

Protestants contend that their “means of ingress and egress to their homes will be impeded

significantly by increased traffic to be associated with the 200 Renaissance Development

alone.” The Protestants also assert that the construction of the 200 Renaissance building will

depreciate their homes’ property values. Thus, as in Ball, the Protestants in the instant case

own property near the subject property and allege that the development of the subject

property would adversely impact their properties. See id. Therefore, the Protestants have

a colorable interest in the subject matter of the litigation and standing to challenge the

conditional use permit regarding the height of the building.

¶28.   However, the Protestants do not have standing to challenge the variance for the

setback requirement, as it is a minor variance, and it regards a part of the subject property

bordering another property owned by an entity affiliated with the Developers. Such a

variance will not have an adverse effect on the Protestants, and certainly not in a manner

different or to a different degree than it will affect the general public. In support of this

conclusion, the Developers argue that “[t]he Variance provisions were designed to protect

adjacent lots in traditional neighborhoods, not to dictate the internal dimensions of carefully

designed master developments like Renaissance at Colony Park.” Furthermore, at the

hearing before the Mayor and Board of Aldermen, the Ridgeland City Attorney advised that

the requested setback variance is one that, under the City’s Ordinance, can even be granted

administratively. Cf. Drews v. City of Hattiesburg, 904 So. 2d 138, 141 (Miss. 2005) (“No

conceptual problems arise when the variance is granted to authorize minor departures from

                                              16
the terms of the ordinance; e.g., to permit a landowner to place the structure on his lot nearer

the lot line than is permitted by the set-back or side-yard requirements.”).

¶29.   The Developers also argue that the Protestants, by seeking to appeal “for and on

behalf of those similarly situated persons comprising Z.O.N.E., (Zoning Ordinances Need

Enforcement),” are seeking an appeal in a manner not authorized by Mississippi law in that

Rule 23 of the Mississippi Rules of Civil Procedure expressly omits class actions, and Rule

23.2 expressly omits actions related to unincorporated associations, like Z.O.N.E.. Miss. R.

Civ. P. 23, 23.2.

¶30.   It is true that Mississippi law does not permit class-action claims (see American

Bankers Ins. Co. of Florida v. Booth, 830 So. 2d 1205, 1212 (Miss. 2002)); however, it was

not error for the trial court not to dismiss what the Developers label the “class action aspect

of the appeal,” because this Court previously has allowed organizations of homeowners to

appeal in zoning disputes. See Woodland Hills Conservation Ass’n v. City of Jackson, 443
So. 2d 1173, 1175, 1177 (Miss. 1983); Miss. Manufactured Hous. Ass’n v. Bd. of Aldermen

of City of Canton, 870 So. 2d 1189, 1192-94 (Miss. 2004). While Protestants should have

made Z.O.N.E. an appellant rather than suing “for and on behalf of those similarly situated

persons comprising Z.O.N.E.,” we agree with the Protestants’ argument that “[t]he

associational aspect of this appeal does not violate class action principles so as to be

inconsistent with the provisions of the Miss. R. Civ. P., nor does it do more than reiterate the

[alleged] individually-established rights of each Appellant herein.”



                                              17
II. Whether the City of Ridgeland’s decision to issue the October 10, 2007, Ordinance
was arbitrary, capricious and/or unsupported by substantial evidence.

¶31.   The Protestants argue that the circuit court erred in affirming the decision of the City

of Ridgeland to issue the October 10, 2007, Ordinance. They claim that “the Ordinance was

beyond the power of Ridgeland to make, and/or illegal and in violation of statutory, common

law and Ridgeland’s own ordinances, and violated both statutory and substantive rights of

the Appellants by the actions of the Board on October 10 and 11, 2007.” The Protestants

further contend that the circuit court Orders, affirming the decisions of the City of Ridgeland,

allowed unlawful “spot zoning.” Lastly, they argue that the decisions of the City of

Ridgeland were “result-driven Decisions, performed without adherence to required and

mandatory administrative procedures and substantive requirements/criteria, and based upon

inappropriate factors . . . .”

¶32.   The Developers argue that the City of Ridgeland’s decision was supported by

substantial evidence, was not arbitrary nor capricious, and should not be reversed on appeal.

¶33.     The standard of review in zoning decisions is well-established. In Drews v. City of

Hattiesburg, a case reviewing grants of variances, this Court explained:

              The standard of review in zoning cases is whether the action of the
       board or commission was arbitrary or capricious and whether it was supported
       by substantial evidence. Thus, zoning decisions will not be set aside unless
       clearly shown to be arbitrary, capricious, discriminatory, illegal or without
       substantial evidentiary basis. There is a presumption of validity of a governing
       body’s enactment or amendment of a zoning ordinance and the burden of proof
       is on the party asserting invalidity. Where the point at issue is “fairly
       debatable,” we will not disturb the zoning authority’s action.



                                              18
Drews v. City of Hattiesburg, 904 So. 2d 138, 140 (Miss. 2005) (citations omitted). See also

Mayor & Bd. of Aldermen, City of Clinton v. Welch, 888 So. 2d 416, 419 (Miss. 2004)

(“[A]ctions of a deliberative body such as the Mayor and Board of Aldermen will not be set

aside unless found to be arbitrary and capricious.”). We have further explained:

       Unlike decisions to zone or re-zone, which are legislative in nature, decisions
       on request for special exceptions are adjudicative, and a reviewing court
       subjects such decisions to the same standard as is applied to administrative
       agency adjudicative decisions. Therefore, this appeal is subject to the
       following standard of review: the decision of an administrative agency is not
       to be disturbed unless the agency order was unsupported by substantial
       evidence; was arbitrary or capricious; was beyond the agency’s scope or
       powers; or violated the constitutional or statutory rights of the aggrieved party.

Mayor & Bd. of Aldermen, City of Town of Prentiss v. Jefferson Davis County, 874 So. 2d
962, 964 (Miss. 2004) (internal citations omitted). We have defined an act as “arbitrary”

when “it is not done according to reason or judgment, but depending on the will alone.”

Burks v. Amite County Sch. Dist., 708 So. 2d 1366, 1370 (Miss. 1998). “Capricious” has

been defined as “any act done without reason, in a whimsical manner, implying either a lack

of understanding of or a disregard for the surrounding facts and settled controlling

principles.” Id. “Substantial evidence” has been defined as “‘such relevant evidence as

reasonable minds might accept as adequate to support a conclusion’ or to put it simply, more

than a ‘mere scintilla’ of evidence.” Hooks v. George County, 748 So. 2d 678, 680 (Miss

1999) (quoting Johnson v. Ferguson, 435 So. 2d 1191, 1195 (Miss. 1983)).

¶34.   As explained above, the Protestants have standing regarding the conditional use

permit to build higher than four stories, but do not have standing regarding the variance to


                                              19
encroach the setback requirement. Therefore, the remainder of the discussion will focus on

the issuance of conditional use permits and the building’s height and size, not on variances

or the setback requirement.

¶35.   Under Ridgeland’s Ordinance, the terms “conditional use” and “special exception”

are synonymous and are defined in Article II, Section 21 as:

       A land use that would not generally be appropriate in a particular zoning
       district, but which, with certain restrictions or conditions, would, in the
       judgment of the Mayor and Board of Aldermen, promote the public health,
       safety, morals, or general welfare of the City and would not adversely affect
       adjacent properties. A permit (building permit or change of use permit)
       granted by the Mayor and Board of Aldermen for the initiation of a conditional
       use (with the necessary restrictions included) will not change the zoning of the
       property involved and will allow such use to continue as long as the specific
       use granted by the conditional use remains the same.

Ridgeland, Miss., The Zoning Ordinance of the City of Ridgeland, Mississippi (Feb. 6, 2001)

at 9 (emphasis added). Thus, as the Developers explain, a conditional use or special

exception is effectively a license, granted by the Mayor and Board, in its discretion, to allow

a specified use of land within a given zoning district, so long as it is of benefit to the city and

does not adversely affect adjacent landowners.

¶36.   Ridgeland’s Ordinance provides for seven commercial zoning classifications. As a

general principle, the level and degree of commercialization increase in the following

progression: C-1 Restricted Commercial, C-2 General Commercial, C-2A General

Commercial (arterial streets), C-3 Convenience Commercial, C-4 Highway Commercial, and

C-5 High Intensity Commercial. Id. at 46. Under each zoning classification, the Ordinance

specifies (1) the type of land use allowed in that district, (2) the types of conditional uses that

                                                20
may be permitted, and (3) the dimensional requirements within that district. See, e.g., id. at

108-110.

¶37.   Ridgeland’s Ordinance explains that the land uses permitted under a C-3 Commercial

Convenience District are any uses permitted outright in the C-2 General Commercial district,

which include those permitted outright in the C-1 Restricted Commercial District, among

which are business and professional offices of all types. Id. at 102; Ridgeland, Miss.,

Ordinance Amending Sections 440.01, 440.02, and 440.03 of the Official Zoning Ordinance

of the City of Ridgeland, Mississippi (Jan. 16, 2007) at 2. As explained above, no part of the

200 Renaissance building will be located in the C-3 portion of the subject property. The

development on the C-3 portion will consist of a driveway and temporary visitor parking.

¶38.   Ridgeland’s Ordinance provides, in Article IV, Section 440.02, that in a C-4 Highway

Commercial District, land uses permitted outright are professional offices, as well as public

streets and highways. Ridgeland, Miss., Ordinance Amending Sections 440.01, 440.02, and

440.03 of the Official Zoning Ordinance of the City of Ridgeland, Mississippi (Jan. 16, 2007)

at 2. In addition, however, Article IV, Section 440.03 lists conditional uses (special

exceptions) that may be approved in C-4 districts: public or quasi-public facilities;

automobile, truck and other vehicle sales and services; yard and garden centers; large, fully

enclosed sports and recreational facilities; commercial kennels; any use permitted outright

in C-1 Restricted Commercial District, C-2 General Commercial District, or C-3

Convenience Commercial District; conditional uses listed under the C-3 Commercial District




                                             21
regulations; and buildings in excess of forty-eight feet or four stories. Id. at 2-3 (emphasis

added).

A. Whether the City of Ridgeland violated its ordinance’s Maximum Building Height
dimensional requirement.

¶39.   The Protestants argue that the October 10, 2007, Ordinance betrayed Ridgeland’s

residential residents and “constituted arbitrary, capricious and unreasonable actions in

violation of the ordinances and statutory and common law.” The Protestants state that, at the

time the City of Ridgeland was reviewing the Developers’ petition, seventy-two of the

seventy-three commercial or office buildings located on or adjacent to Highland Colony

Parkway in Ridgeland city limits were four stories or less. The Protestants argue that “the

City allowed the subjective desire of the Developers/appellees to override the objective,

established protective zoning ordinances that had heretofore allowed commercial uses and

residential uses to peacefully coexist.”

¶40.   First, as explained above, the Developers’ petition, as amended, sought a conditional

use permit to build an office building within a C-4 district in excess of the usual height

limitation of forty-eight feet or four stories set out in Ridgeland’s Zoning Ordinance. As also

explained above, Section 440.03 of Ridgeland’s Ordinance specially allows conditional use

permits for the construction of buildings in excess of forty-eight feet or four stories. Id. at

3.

¶41.   Second, the record reveals that the petition was supported by evidence that the 200

Renaissance building would benefit the City and would not adversely affect adjacent


                                              22
landowners. At the hearings before both the Zoning Board and the Mayor and Board of

Aldermen, the Developers presented expert testimony regarding the building’s architecture,

the building’s placement and its effect on homeowner privacy, the economic benefits the

building would have on the City, the effect the building would have on residential property

values, and the effect the building would have on traffic. The Developers also presented

studies prepared by their experts and other supporting documents. At the hearing before the

Mayor and Board of Aldermen, comments from residents both for and against the petition

were heard, recommendations from City personnel responsible for interpreting and

administering Ridgeland’s Ordinance were heard, and arguments from both parties’ lawyers,

as well as the City’s counsel, were heard. In addition, the Mayor and Board of Aldermen

were informed that the owners of properties adjacent to the subject property supported the

conditional use to allow construction of the 200 Renaissance building to a height of thirteen

stories. As explained above, the Mayor then approved the October 10, 2007, Ordinance,

which sets forth specific findings as to why the conditional use permit was warranted and

appropriate.

¶42.   Therefore, the City of Ridgeland’s decision to approve the Developers’ request for a

conditional use permit regarding the height of the 200 Renaissance building was not arbitrary

or capricious and was supported by substantial evidence.

¶43.   As already noted, we will not address the Protestants’ arguments alleging that the City

acted arbitrarily, capriciously, and unreasonably in granting the variance regarding the

setback requirement, because the Protestants do not have standing to challenge the setback

                                             23
variance. Further, the Protestants are in error to the extent that they intermingle and confuse

the zoning action of granting a conditional use permit (special exception) with the zoning

action of granting a variance, as the requirements for the granting of these two separate

zoning actions differ significantly.

B. Whether the City of Ridgeland erred in not explicitly granting permission to the
Developers in the October 10, 2007, Ordinance to depart from the Ridgeland Ordinance’s
Section 440.04 Maximum Floor Area Ratio and Maximum Buildable Area dimensional
requirements.

¶44.   The Protestants explain that the Developers did not request a variance from the

Ridgeland Ordinance’s Section 440.04.D “Maximum Buildable Area” (MBA) requirement

nor from the Section 440.04.E “Maximum Floor Area Ratio (FAR).” 7 In addition, the

October 10, 2007, Ordinance did not specify that the Developers were being granted




       7
           Under Section 440, “Highway Commercial District (C-4),” Section 440.04 states:

       DIMENSIONAL REQUIREMENTS:
           A. Maximum Building Height: 48 feet or four stories.
           B. Minimum Lot Area: 10,000 square feet.
           C. Minimum Lot Width: 100 feet.
           D. Maximum Buildable Area: The aggregate square footage of all buildings
           shall not exceed twenty-five percent (25%) of the gross lot area.
           E. Maximum Floor Area Ration (FAR): 0.5. (Example: 20,000 square feet
           lot – 100 feet x 200 feet – with a building, 5,000 square feet on each of four
           floors: total square footage = 20,000 square feet divided by 20,000 square
           feet = 1.0 FAR).
           F. Minimum Yards:
           ...
           G. Internal Building Space: . . . .

Ridgeland, Miss., The Zoning Ordinance of the City of Ridgeland, Mississippi (Feb. 6, 2001)
(emphasis added).

                                               24
variances regarding the MBA and FAR. The Protestants argue that the 200 Renaissance

building and parking facility will exceed the MBA and FAR, and are thus unlawful.

¶45.   In the Developers’ second amendment to their petition, they explain that, before filing

their original petition, they inquired of the Ridgeland officials responsible for interpreting

Ridgeland’s Ordinance regarding the correct interpretation of Section 440.04.E.            The

Developers explain that the City officials informed them that Section 400.04.E was not

applicable to the proposed office building, as the building was designed to exceed four

stories.

¶46.   However, during the Zoning Board hearing (which took place following the filing of

the original petition), the Protestants argued that the thirteen-story 200 Renaissance building

would violate Section 440.04.E. Therefore, in the Developers’ second amendment to their

petition, they requested “clarification and/or other relief in regard to Section 440.04.E”

(arguing that they reserved the right to make such a request when they stated in their original

petition that “Petitioners request such other and general relief as to which they may be

entitled”).

¶47.   The Developers’ second amendment to their petition went on to argue that the FAR

of 0.5 set forth in Section 440.04.E applies only to a building having a height of four stories

or less, and that Section 440.04.E thus does not apply to the proposed 200 Renaissance

building. The second amendment to the petition requested that the Mayor and Board of

Aldermen, with the advice of the Director of Community Development and the City

Attorney, confirm this interpretation.

                                              25
¶48.   Alternatively, the second amendment to the petition requested that the Mayor and

Board of Aldermen determine that the FAR is calculated by dividing the number of square

feet in the proposed building by the number of square feet not in the subject property, but in

all of Renaissance at Colony Park, since “the proposed 200 Renaissance Building is one part

of Renaissance at Colony Park, as an integrated, mixed use development containing retail

stores, restaurants, and other commercial facilities in Renaissance Shopping Center . . . .”

Using the number of square feet in all of Renaissance at Colony Park as the denominator of

the equation would make the FAR less than 0.5.

¶49.   As an alternative to finding that Section 440.04.E does not apply, and an alternative

to using the square footage of Renaissance at Colony Park as the denominator in calculating

the FAR, the second amendment to the petition requested that the Mayor and Board of

Aldermen grant the Developers a variance from the requirements of Section 440.04.E.

¶50.   The City of Ridgeland’s interpretation of Ridgeland’s Ordinance – finding that the

FAR of .05 does not apply to a building greater than four stories – should be afforded great

deference, if reasonable. This Court has held that, “[i]n construing a zoning ordinance,

unless manifestly unreasonable, great weight should be given to the construction placed upon

the words by the local authorities.” Columbus & Greenville Ry. Co. v. Scales, 578 So. 2d
275, 279 (Miss. 1991). Furthermore, Section 600.07 of Ridgeland’s Ordinance provides that

“[t]he Mayor and Board of Aldermen of the City of Ridgeland shall have the final authority

with regard to all matters involving this Zoning Ordinance,” including “[a]cting upon all




                                             26
applications for dimensional variances and special exceptions (conditional use permits)” and

“[a]ccepting, rejecting, or conditionally approving site plans . . . or development plans.”

¶51.   The City’s interpretation is reasonable.           First, as explained above, one of the

specifically enumerated conditional uses in a C-4 zoning district is to build a building in

excess of forty-eight feet or four stories. It is reasonable to conclude that the allowance of

a conditional use for one dimensional criterion affects the other dimensional criteria. The

Developers make a compelling argument that it would be illogical to require the builder of

a thirteen-story building to adhere to the FAR and MBA. They explain that granting a

conditional use for height but strictly enforcing the FAR and MBA would “hamstring the

design of any building in Ridgeland in excess of four stories to a slender, toothpick-like,

unattractive, non-functional building.” 8


       8
        The Developers discuss how the FAR is calculated and then offer an example illustrating
why granting a conditional use for height but strictly enforcing the FAR and MBA would be
unreasonable:

       [T]he example in Article IV, Section 440.04.E, illustrating how the FAR is to be
       calculated within a C-4 district, assumes a building of 4 stories:
                Maximum Floor Area Ration (FAR): 0.5. (Example: 20,000 square
                feet lot – 100 feet x 200 feet – with a building, 5,000 square feet on
                each of four floors: total square footage = 20,000 square feet divided
                by 20,000 square feet = 1.0 FAR).
                This example obviously exceeds the FAR permitted. To bring a building into
       compliance, one would have to cut in half the square footage of a 4 story building to
       2,500 square feet per floor, or a total of 10,000 square feet (10,000 sq. feet [building]
       /20,000 sq. feet [lot] = 0.5 FAR). What then would be required in order to build a
       5 story building? 2,000 square feet per floor. (2,000 sq. feet x 5 stories = 10,000 sq.
       feet / 20,000 = 0.5 FAR). A six story building? 1,666 square feet per floor. (1,666
       sq. feet x 6 stories = 10,000 sq. feet / 20,000 = 0.5 FAR.[)] Twelve stories? Half it
       again to 833 square feet per floor (833 square feet x 12 = 10,000 sq. feet / 20,000 =
       0.5 FAR).

                                                  27
¶52.   Because the City of Ridgeland’s interpretation of Ridgeland’s Ordinance, finding that

Section 440.04's FAR and MBA do not apply to a building greater than four stories, is

reasonable, and because a local authority’s reasonable interpretation of a zoning ordinance

should be afforded great deference, we find that the City of Ridgeland did not err by not

explicitly granting permission to the Developers in the October 10, 2007, Ordinance to depart

from Ridgeland Ordinance’s Section 440.04’s MBA and FAR dimensional requirements.

¶53.   The Protestants also argue that the Mayor and Board were in error to grant the

conditional use permit because Section 600.09.D requires that, before granting a conditional

use, the Mayor and Board of Aldermen must find that “[t]he proposed use will comply with

all applicable regulations in the zoning district in which the property in question is located.”

Ridgeland, Miss., The Zoning Ordinance of the City of Ridgeland, Mississippi (Feb. 6, 2001)

at 143. The Protestants argue that the development of 200 Renaissance does not comply with

all applicable regulations in either the C-4 or C-3 zoning district because the building and

parking garage will exceed the MBA and the FAR. As explained above, it was not

unreasonable for the City of Ridgeland to interpret its ordinance as not requiring adherence

to Section 440.04.D’s FAR and Section 440.04.E’s MBA when a conditional use permit

regarding height had been granted. Thus, failure to meet those Sections’ FAR and MBA

requirements does not mean that the development fails to comply with all applicable

regulations in the zoning district.



              With these numbers in mind, which construction of the ordinance is more
       reasonable? . . .

                                              28
¶54.   Lastly, any arguments the Protestants make alleging that the Developers failed to

adhere to parking requirements and should have been required to seek a variance to alter

those requirements are without merit. Article III, Section 37.02.B.1(d) of Ridgeland’s

Ordinance, which addresses off-street parking, requires that business and professional offices

(other than physicians or dentists) allot one parking space for each 300 square feet of gross

floor area. Id. at 36. The Developers have met this requirement, constructing a number of

parking spaces (1,068) that actually exceeds the number required under Section

37.02.B.1(d).9

C. Whether, in granting the October 10, 2007, Ordinance, the City of Ridgeland engaged
in illegal “spot zoning” – i.e., whether the City of Ridgeland allowed through the granting


       9
         The Developers explain in detail why they did not seek a variance regarding parking and
that they have met all parking requirements under Ridgeland’s Ordinance:

               As approved by the Architectural Review Board on November 27, 2007, and
       by the Mayor and Board on December 4, 2007, 200 Renaissance will have 1,068
       parking spaces and the gross floor area of the building, as determined by Alan Hart,
       Director of Community Development, is 292,097 square feet. The city interprets the
       Zoning Ordinance to exclude elevator shafts, stairwells, mechanical rooms, electrical
       rooms and other similar spaces which are not devoted to office space when
       calculating the gross floor area of a building. Taking the correct figures into
       consideration, Section 37.02.B of the Zoning Ordinance only requires that 200
       Renaissance have 974 parking spaces available (292,097/300). Thus, the number of
       parking spaces that 200 Renaissance will have once constructed actually exceeds the
       number required by the Zoning Ordinance.

        The Developers also note that, after the Protestants made the same arguments regarding
parking at the hearing before the Mayor and Board of Alderman, the Director of Community
Development responded that, since the Developers are not requesting a variance from the parking
requirements, they are expected to meet them, and if the Developers are looking to depart from the
parking requirements, that would come up at the time of the architectural review of the site plan.
Lastly, the Developers argue, the Mayor and Board of Aldermen’s approval of the petition evidences
that the Mayor and Board agree that 200 Renaissance will have the required number of parking
spaces.

                                                29
of the conditional use permit relief that may only properly be allowed, if at all, through the
formal rezoning process.

¶55.   The Protestants argue that the Developers “elected to request through ‘variances’ and

‘special exceptions/conditional use(s)’ the forms of relief which may only be sought or

allowed through the formal rezoning process” and “thereby sought to achieve a ‘spot

rezoning.’” (Emphasis in original.) The Protestants cite Drews v. City of Hattiesburg, 904
So. 2d 138 (Miss. 2005), as an example of when the granting of variances amounts to illegal

“spot zoning,” and claim that the instant facts are similar to the facts in Drews.

¶56.   As noted, the Protestants do not have standing to challenge the setback variance, and

furthermore, the Protestants are in error to the extent that they confuse the zoning action of

granting a conditional use permit (special exception) with the zoning action of granting a

variance. Therefore, Drews and that case’s discussion of variances is irrelevant to the

questions that this Court must answer regarding the requested conditional use.

¶57.   Furthermore, it is difficult to argue that the granting of a conditional use specifically

provided for in the City’s Ordinance (i.e., granting a conditional use to build in excess of

forty-eight feet or four stories in a C-4 district) amounts to illegal spot zoning. This is

especially true in the instant case where the approval of the 200 Renaissance development

was in accordance with the Comprehensive Plan of Ridgeland. See footnote 2; Ridgewood

Land Co., Inc. v. Simmons, 137 So. 2d 532, 538 (Miss. 1962) (explaining that the zoning

action at issue was not spot-zoning because “it is not spot zoning if it is enacted in

accordance with a comprehensive plan.”); McWaters v. City of Biloxi, 591 So. 2d 824, 829


                                              30
(Miss. 1991) (“[T]he rezoning action taken by the city council was not “spot zoning”

inasmuch as the rezoning appears to be in harmony with the comprehensive zoning plan of

the city of Biloxi with respect to the subject property.”). In addition, Ridgeland Ordinance’s

definition of conditional use (quoted above) states that the granting of a conditional use “will

not change the zoning of the property involved.”

¶58.   Moreover, the 200 Renaissance development is located in, and surrounded by,

commercial districts. As explained, the 200 Renaissance building is situated on land located

along Interstate Highway 55 in a C-4 Highway Commercial District. The land across

Interstate Highway 55 (across from and to the east of 200 Renaissance) is zoned primarily

C-4 Highway Commercial District, with a small portion zoned C-2 General Commercial.

The remainder of Renaissance at Colony Park, of which 200 Renaissance is a part, is zoned

C-2 General Commercial District or C-3 Convenience Commercial District. Other property

along both sides of Highland Colony Parkway (which is located to the west of 200

Renaissance), including the development on the west side of Highland Colony Parkway

known as Township at Colony Park, is zoned C-2 General Commercial District. As

established above, no residential property sits adjacent to the subject property; the closest

residential area, located to the west of 200 Renaissance, is separated from 200 Renaissance

by commercial property on the west side of Highland Colony Parkway, by Highland Colony

Parkway itself, and by retail facilities and office buildings of Renaissance at Colony Park,

including the eight-story Cellular South building.

¶59.   Therefore, the Protestant’s allegations of “spot zoning” are without merit.

                                              31
D. Whether the City of Ridgeland failed to comply with the Ridgeland Ordinance’s
procedural requirements, and if so, whether the City’s failure to comply constitutes
reversible error.

¶60.   The Protestants argue that it was reversible error for the Mayor and Board of

Alderman to act without first having received recommendations regarding the petition from

the Planning and Zoning Committee and the Zoning Administrator. The Protestants point

out that Ridgeland’s Ordinance, Section 600.09.B.1 states:

       All applications for special exceptions must first be submitted to the Zoning
       Administrator, who reviews them in light of all standards in Section 600.09-D
       and 600.10-E. Afterwards, the Zoning Administrator forwards the application
       and his recommendations to the Planning Commission and the Zoning Board
       for their review, comments, and recommendations.

Ridgeland’s   Zoning    Administrator, the    Protestants    explain, never presented    a

recommendation to the Planning Commission and Zoning Board prior to the September 10,

2007, Zoning Board hearing.

¶61.   Moreover, Section 600.09.B.4 states that, “After completing their reviews, the

Planning Commission and Zoning Board then forward the application and their

recommendations to the Mayor and Board of Aldermen.” Ridgeland, Miss., The Zoning

Ordinance of the City of Ridgeland, Mississippi (Feb. 6, 2001) at 142. In the instant case,

at the Zoning Board hearing, neither motions to deny nor approve the petition were seconded

by a board member, and thus the Zoning Board determined it was at an impasse and

explained that all the information heard and gathered at the Zoning Board hearing would “go

to the Mayor and Board of Aldermen as a recommendation.” The Protestants contend that

this did not constitute a “recommendation” as required by Section 600.09.B.4. They argue

                                             32
that “all decisions in this matter were those of the Mayor and Board of Aldermen of the City

of Ridgeland alone and were made in the absence of any factual findings, determinations, or

recommendations – a result which is contrary to the procedural and substantive requirements

of Ridgeland’s own ordinances.”

¶62.   While it is true that Section 600.09 was not strictly followed, the Developers and the

City of Ridgeland substantially complied with the procedural prerequisites for the conditional

use permit. First, the petition was submitted to and reviewed by the Zoning Administrator,

and the Zoning Administrator found that “the Amended Petition meets the requirements of

Sections 600.09-D and 600.10-E and recommend[ed] that the Mayor and Board of Alderman

consider the Petition upon completion of the Public Hearing Process.” In addition, the

Director of Community Development, the Zoning Administrator’s superior, testified before

the Mayor and Board. After analyzing the proposed development under several tests

(described as the “Sustainable Community Model,” “Smart Growth Principles,” and the

objectives of Ridgeland’s forthcoming Master Plan), the Director of Development testified

that he “recommended that the Mayor and Board of Aldermen approve the concept as

presented by the Petitioner including the necessary conditional use permit and associated

dimensional relief.” Second, the Mayor and Board of Alderman not only possessed the

information forwarded to them by the Zoning Board, but also conducted their own lengthy

public hearing, in which they heard testimony from proponents and opponents of the petition.




                                             33
After considering all of the evidence, they issued the October 10, 2007, Ordinance, which

addressed each of the fifteen General Standards set forth in Section 600.09.D.10

¶63.   Furthermore, in past cases in which this Court considered protestants’ allegations of

procedural deficiencies in proceedings before zoning authorities, this Court held that, with

two exceptions,11 “it is the City which is vested with final authority for determining whether

its procedural requisites have been met or, if it pleases, waiving them.” Thrash v. Mayor

and Comm’rs of City of Jackson, 498 So. 2d 801, 807 (Miss. 1986).12 In the instant case,

the City of Ridgeland’s attorney advised the Mayor and Board that caselaw permitted them

to deal with the procedural issues as they chose, and that the issue regarding the Zoning

Administrator’s lack of recommendation was remedied when the Zoning Administrator, as




       10
            The City of Ridgeland’s brief to this Court explains:

               This case involves a matter to which careful attention has been given. . . . The
       consideration of the factual and legal issues involved was anything but routine.
       Unusual time and effort was devoted to public hearings allowing all interested parties
       to have an opportunity to be heard on relevant issues.
               The City’s elected officials, on both sides of the issue, spent countless hours
       reviewing the questions involved, hearing the evidence, considering reasonable
       interpretations of the City’s ordinances and finally voting. In the end the elected
       officials determined that the use should be granted.
       11
         The two exceptions to a municipal authority’s ability to waive the procedural requirements
of a zoning ordinance are instances where the municipal zoning authorities: 1) transgress some
important limitation or procedure imposed by state law; or 2) contravene a citizen’s due process
rights. Thrash v. Mayor and Comm’rs of City of Jackson, 498 So. 2d 801, 807 (Miss. 1986).
       12
          Although Thrash involved a rezoning decision (i.e., a legislative decision) as opposed to
a decision regarding a conditional use (i.e., an adjudicative decision), we find that, in considering
a petition for a conditional use permit, a City is similarly vested with the authority to determine
whether its procedural requirements have been met, or if they should be waived.

                                                  34
well as her superior, the Director of Community Development, provided their

recommendations to the Mayor and Board of Aldermen.13

¶64.   Thus, the City of Ridgeland substantially complied with the procedural requirements

set out in Ridgeland’s Ordinance; the City of Ridgeland had the discretion to waive certain

specific procedural requirements; and any departures from the exact procedural requirements

set forth in Ridgeland’s Ordinance were, in this instance, not reversible error.

                                       CONCLUSION

¶65.   For the foregoing reasons, we find that: 1) the Protestants had standing to challenge

the issuance of the conditional use allowing construction of the thirteen-story 200

Renaissance building (but did not have standing to challenge the variance allowing

encroachment into the setback requirement); and 2) the City of Ridgeland’s approval of the

proposed 200 Renaissance development and issuance of the October 10, 2007, Ordinance

was neither arbitrary nor capricious and was supported by substantial evidence. Therefore,

we affirm the circuit court’s Orders finding that: 1) the Developers’ motions to dismiss for

lack of standing were not well-taken; and 2) the decision of the Mayor and Board of

Aldermen granting the Developers’ requested conditional use and variance was not arbitrary,

capricious, or unsupported by substantial evidence.




       13
           At the hearing before the Mayor and Board of Aldermen, counsel for the Developers
stated: “It’s been suggested that somehow terrible errors were made when the director of community
development did not testify before the Zoning Board. It is my understanding that traditionally in
the city of Ridgeland, the director of community development does not make a recommendation at
that level. He makes a recommendation here before the Mayor and Board of Aldermen . . . .”

                                               35
¶66.   ON DIRECT-APPEAL AND CROSS-APPEAL; AFFIRMED.

    WALLER, C.J., CARLSON, P.J., DICKINSON, RANDOLPH, LAMAR,
KITCHENS, CHANDLER AND PIERCE, JJ., CONCUR.




                               36